UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-1866


DAVID E. HENDERSON,

                  Plaintiff – Appellant,

             v.

DAVID D. DOWNES; MELVIN HIRSHMAN; DEBRA ZACHRY,

                  Defendants – Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, District Judge.
(1:08-cv-01264-JFM)


Submitted:    November 13, 2008             Decided:   November 18, 2008


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


David E. Henderson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              David E. Henderson appeals the district court's order

dismissing        without    prejudice    his      complaint     against    Defendants

for    intentional        infliction     of       emotional     distress.      Because

Henderson may amend his complaint to cure the defects identified

by    the   district      court,    we   find      that   the   dismissal    order   is

interlocutory and not appealable.                   See Chao v. Rivendell Woods,

Inc., 415 F.3d 342, 345 (4th Cir. 2005); Domino Sugar Corp.

v. Sugar Workers Local Union 392, 10 F.3d 1064, 1066-67 (4th

Cir. 1993).          Accordingly, we dismiss the appeal for lack of

jurisdiction.        We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before      the   court     and    argument       would   not   aid   the   decisional

process.

                                                                             DISMISSED




                                              2